Citation Nr: 0606212	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  96-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	R.Y. Dewa, Attorney

Appellee represented by:  Hawaii Office of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellee, C.B., C.G., J.H.R., Jr., and R.G.



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1975, 
and he died in July 1996.

This is a contested claim: The appellant is the veteran's 
third "wife," M.; and the appellee's daughter, S., is the 
court-appointed guardian of the appellee, J.  In a February 
1997 administrative decision, the RO recognized that J. was 
the veteran's surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  On 
June 22, 2001, the appellant, M., appeared before the 
undersigned at a hearing held at the Manila RO; another 
hearing was held before the undersigned at the Honolulu RO on 
June 26, 2001, at which the appellee and two friends appeared 
and explained their contentions.  Transcripts of both 
hearings are of record, as is the transcript of an earlier 
hearing held at the Honolulu RO in October 1996 at which the 
appellant and two supporting witnesses testified.

In January 2002, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO returned this matter to the Board 
for further appellate consideration.

In a separate decision in January 2002, the Board determined 
that the appellee, J., was the proper claimant for VA burial 
benefits.  However, it does not appear that any action has 
been taken on her claim for burial benefits.  This matter is 
referred to the RO for appropriate consideration.  

In January 2006, the undersigned Veterans Law Judge granted 
the appellant's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran and the appellee were married in October 
1953.

2.  For VA purposes, the appellee was never legally divorced 
from the veteran during his lifetime. 

3.  The appellant and the veteran were not legally married in 
June 1990.  

4.  The veteran died in July 1996.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to J., the 
appellee, whom the RO has recognized as the veteran's 
surviving spouse in a February 1997 administrative decision.  
As a simultaneously contested claim, special procedural 
regulations are applicable.  See 38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.713(a) (2005).

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

In this case, J. (the appellee through her appointed 
guardian, S., the daughter of the veteran and J.), has been 
notified of the proceedings in this appeal over the years, 
and the parties were provided separate hearings before the 
undersigned in June 2001. 

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  However, it does 
not appear that these changes are applicable to a claim such 
as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 1), and as indicated, 
this type of claim has its own procedural safeguards which 
from the perspective of the appellant, have been met.  In 
this regard, the appellant was notified of the relevant law 
and regulations and the reasons for claims denial (and 
indeed, of the VCAA) in the statement of the case and 
supplemental statements of the case.  Therefore, the 
appellant has had appropriate notice in this case.  Moreover, 
since the result turns on the interpretation of applicable 
regulation, no additional development is at issue, and any 
imperfections in notice and assistance are non-prejudicial.

II.  Facts

Appellant M. contends that she is the legal widow of the 
deceased veteran and, therefore, entitled to recognition by 
VA as his surviving spouse.

The veteran married J. in the Philippines in October 1953, 
and three children (including the appellee, S.) were born of 
this marriage.  The veteran's first wife, J., and the 
children remained in the Philippines while the veteran served 
at various duty stations all over the world.  Without ever 
divorcing J., the veteran married another woman, N., in 
Alaska in March 1970.  One child was born of this marriage, 
which was eventually terminated by divorce in September 1985.  
Legally, this second marriage of the veteran's was bigamous 
in nature and without legal effect.

After his retirement from active service in 1975, the veteran 
returned to the Philippines, which clearly was his legal 
domicile at that time.  See the report of a VA field 
examination dated in November 1977.  At some time before 
1979, J. became mentally incompetent; J.'s family in the 
Philippines took custody of her at that time and have cared 
for her ever since.  According to the information of record, 
J.'s brother was named as her guardian by a Philippine court 
in 1988; the same Philippine court in 1993 named the 
appellee, S., and her sister as joint guardians of their 
mother, J.  In June 1979, the veteran and J.'s 
brother/guardian reached a formal agreement concerning her 
support.

In August 1979, the veteran obtained an annulment of his 
marriage to J. from a Philippine court.  Shortly afterwards, 
in December 1979, the veteran married M. in the Philippines.  
It was subsequently determined by the VA District Counsel in 
Honolulu, Hawaii that the 1979 Philippine annulment of the 
veteran's marriage to J. was fraudulently obtained and that 
J. remained the veteran's spouse for VA purposes.  See VA 
District Counsel Opinion (Honolulu RO) dated December 17, 
1980.  This determination was later affirmed by the Board in 
an appellate decision dated in March 1988 in which M. was the 
appellant.  At the present time, M. is no longer basing her 
claim to be recognized as the veteran's surviving spouse upon 
the discredited 1979 Philippine annulment.  See, e.g., VA 
Form 9, dated in October 1996.

However, the veteran later obtained a divorce decree from a 
Hawaiian court in October 1989 which purported to terminate 
his 1953 Philippine marriage to J.  He then again married M. 
in the Philippines in June 1990.  In a legal opinion dated in 
December 1992, the VA District Counsel in Honolulu determined 
that the 1989 Hawaiian divorce was not legally valid; that 
the veteran's June 1990 marriage to M. in the Philippines 
would not be recognized under Philippine law; and that J. 
remained the veteran's spouse for VA purposes.

The District Counsel cited two grounds for declaring the 
Hawaiian divorce invalid:  first, because the veteran did not 
transfer his legal domicile from the Philippines to Hawaii 
until 1991, after the Hawaiian divorce decree; and, secondly, 
because no guardian ad litem was appointed in Hawaii for J. 
(who had long been legally incompetent by this time) nor was 
her Philippine guardian (her brother) properly served with 
notice of the Hawaiian divorce action.

The evidence was contradictory on the question of whether or 
not the veteran was domiciled in Hawaii in 1989.  For 
example, the veteran did not declare himself to VA to be a 
permanent resident of Hawaii and request that jurisdiction 
over his claims file be transferred from the Manila RO to the 
Honolulu RO until February 1992.  Likewise, the veteran's VA 
benefit checks were mailed to him at a Philippine address 
until April 1991.  Finally, the fact that the veteran chose 
to marry M. in June 1990 in the Philippines rather than 
sooner in Hawaii may also indicate that his legal domicile 
remained in the Philippines until after the 1989 divorce 
decree.

However, the Hawaiian court declared in the 1989 divorce 
decree that it had jurisdiction to dissolve the veteran's 
marriage to J.; the veteran, in filing the divorce complaint, 
alleged that he was domiciled in Hawaii, or at least 
continuously present in that State for the preceding six 
months; the veteran's landlord submitted a January 1997 
statement in which he stated that the veteran and M. had 
continuously rented a residence in Hawaii from him since 
October 1986; and, finally, M. has testified that she and the 
veteran moved from the Philippines to Hawaii in 1986, after 
which she obtained employment in Hawaii [see June 22, 2001 
transcript, p. 6], and that she and the veteran only returned 
to the Philippines for short yearly visits after that time.  
All of this evidence tends to indicate that the veteran's 
legal domicile in 1989 was in Hawaii.

In a letter dated in March 1996, signed by the veteran, he 
reported that he had given his daughter, S., authorization to 
have his first wife, J., named as his spouse.  He also 
enclosed a general power of attorney for S. to act on his 
behalf.

The veteran died in July 1996.

In October 2002, the Board remanded this issue in order to 
determine whether the 1990 "marriage" between the appellant 
and the veteran was valid for VA purposes.  Specifically, 
information wsa sought pertaining to the question of whether 
the veteran was domiciled continuously in Hawaii for six 
consecutive months prior to the October 1989 divorce decree 
issued from the Hawaiian court.  Pursuant to the Board's 
remand, the RO sent a detailed list of questions to the 
appellant regarding her claim.  The RO also issued a field 
examination request.

In March 2003, the RO received a written statement from M. in 
which she responded to the list of questions.  She reported 
that she and the appellant chose to marry in the Philippines 
so that their relatives could witness the ceremony.  The 
appellant recalled that she and the veteran stayed with S. in 
the middle of 1986.  She also recalled renting an apartment 
from the R.M. and Mrs. M.  The veteran and she lived there, 
and only left to travel to the Philippines about once a year 
for a month's vacation.  While in the Philippines, they would 
stay at the veteran's house in Corocor, Bacarra, Ilocos 
Norte.  The appellant could not recall the exact dates, but 
she recalled living in Hawaii from 1986 to 1996 when the 
veteran died.  He had lived there for three years prior to 
his [attempted] divorce from the appellee in 1989.  

The appellant included copies of the veteran's tax returns; 
however, the Internal Revenue Service (IRS) would not provide 
her with documents over seven years old because they had been 
destroyed.  According to a copy of a September 1996 IRS 
document, it appears that the Appellant and the veteran filed 
under a "married jointly" status in the years 1993, 1994, 
and 1995.

According to a March 2003 field examination report, the 
interviewer commented that most of the information gathered 
was from extensive contacts with S.  The interviewer reported 
that S. stated that the veteran, and not the appellant, 
stayed with her for one month in 1986.  S. recalled that, 
between 1986 and 1990, the veteran was traveling back and 
forth from the Philippines and Hawaii.  S. reported that the 
veteran would go back to the Philippines because he did not 
want to lose his residency there.  In the Philippines, he 
would stay at the family house, which belonged to the veteran 
and J.  The veteran's cousin cared for the house while the 
veteran was in Hawaii.  Furthermore, the veteran's disabled 
son resided in the home and the veteran would visit him.  The 
veteran would also visit J.  S. also reported that the 
veteran was the payee for his son's VA benefits because he 
wanted to be sure that the son's needs were being met.

The interview noted that S. provided various documents that 
pertained to the veteran.  S. speculated that M. probably had 
the veteran's passport, which would clearly document his 
travel to the Philippines during the dates in question.  In 
1996, shortly before his death, the Army Medical Center 
released the veteran to S., and not to the appellant.  
According to documents provided by S., which included his 
leave request and passport information), S. took the veteran 
back to the Philippines where he died a short time later.

S. stated that the veteran did not want to make Hawaii his 
legal place of residence, which is why he made frequent trips 
back to the Philippines.  S. thought that the veteran often 
traveled without the appellant.  

The interviewer also spoke with J.M. (aka Mrs. M.)  Mrs. M. 
and her husband, R.M., have maintained that they rented an 
apartment to the veteran and M. in 1986 and for several years 
thereafter.  Mrs. M. confirmed that the appellant would stay 
in Hawaii while the veteran traveled to the Philippines.

Although Mrs. M. indicated that the appellant and the veteran 
did rent an apartment from them, she was not certain of the 
dates that the veteran and M. rented.  Mrs. M. was unable to 
provide any documentation, such as agreements or receipts, 
because she had sold the property and destroyed the papers 
pertaining to the property.  The examiner noted that R.M. and 
Mrs. M. are related to the appellant.  R.M. was quite old and 
could not provide any information, but the interviewer spoke 
with Mrs. M.

The interviewer reported that S. was the only one who 
appeared to be willing to cooperate with the field 
examination.  The interviewer reported that S. truly felt 
that her father (the veteran) never intended to make Hawaii 
his permanent residence.  S. also felt that the appellant 
(M.) deserted the veteran when he was ill just prior to his 
death, which is why the veteran asked S. to take him back to 
the Philippines to die.  The interviewer noted that a solid 
and concrete determination could not be established whether 
the veteran wanted to make Hawaii his legal place of 
domicile.  Without the passports showing the veteran's travel 
back and forth from the Philippines to Hawaii, one could not 
prove or disprove his intentions.  The interviewer concluded, 
however, that with the documents of record and the in depth 
conversations with S., there was a likelihood that the 
veteran was not legally nor intended to make Hawaii his legal 
place of residency.

In February 2005, the Honolulu Area Office of the San 
Francisco, California, VA Regional Counsel provided a legal 
opinion regarding the issue on appeal.  The VA Regional 
Counsel provided a detailed analysis of the relevant laws as 
applied to the facts of this case.  In summary, the VA 
Regional Counsel noted that pursuant to 38 C.F.R. § 3.206, VA 
does not question the validity of a divorce decree that was 
regular on its face unless the validity was put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  Here, J. has placed the 
validity of the veteran's divorce at issue and she was both a 
party to the divorce and one whose benefits may be affected 
thereby.

Where the issue is the validity of subsequent marriage 
following a divorce, the matter of recognition of a divorce 
(including any question of bona fide domicile) may be 
determined by the law of the place where the parties married.  
38 C.F.R. § 3.200(b).  In this case, the applicable starting 
point is Philippine law.

Philippine law that applies in this case is found in Article 
26 of the Family Code of the Philippines, enacted on August 
4, 1988.  Article 26, which superseded the old Civil Code 
provides that,

Where a marriage between a Filipino and a foreigner is 
validly celebrated and a divorce is thereafter validly 
obtained by an alien spouse capacitating him or her to 
remarry, the Filipino spouse shall likewise have 
capacity to remarry under Philippine law.  (Emphasis 
added.)

When applied to this case, Philippine law and, therefore, VA 
regulations would recognize the marriage of the veteran, an 
American citizen, to M. (appellant) if the veteran's divorce 
from the appellee (J) was valid under Hawaii law.  In turn, 
Hawaii law stated as follows:

No absolute divorce from the bond of matrimony shall be 
granted for any cause unless either party to the 
marriage has been domiciled or has been physically 
present in the State for a continuous period of at least 
six months next preceding the application therefor.

In recognition of the foregoing, the VA Regional Counsel 
noted that the Board had previously indicated that "further 
clarification of the veteran's legal domicile in 1989 [was] 
required" and instructed in its remand as follows:

After completing any necessary additional evidentiary 
development, the RO should specifically determine 
whether the veteran was legally domiciled in Hawaii or 
in the Philippines at the time of his October 1989 
divorce from [the appellee].  In making this 
determination, the RO must analyze the credibility and 
probative value of all of the relevant evidence, account 
for the evidence that it finds persuasive or 
unpersuasive, and provide reasons for its rejection of 
any material evidence favorable to either claimant.

In response to the instructions above, the VA Regional 
Counsel addressed the March 2003 field examination report 
(discussed above) in which the interviewer determined that 
the veteran "was not domiciled in Hawaii for at least six 
months prior to his October 1989 divorce."

Based on this factual presentation, the VA Regional Counsel 
concluded that the veteran's divorce from J. in 1989 was 
invalid, and the veteran's subsequent marriage to M. was 
invalid.  Therefore, for VA purposes, the veteran was married 
to the appellee when he died in 1996.

III.  Recognition as surviving spouse

Dependency and indemnity compensation payable under 38  
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of  
a veteran who died on or after January 1, 1957, who was  
married to the veteran before the expiration of 15 years  
after the termination of the period of service in which the  
injury or disease causing the death of the veteran was  
incurred or aggravated; for one year or more; or for any  
period of time if a child was born of the marriage, or was  
born to them before the marriage.  38 U.S.C.A. § 1304 (West 
2002); 38 C.F.R. § 3.54(c) (2005).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2005).

The term "surviving spouse" means a person of the opposite  
sex whose marriage to the veteran meets the requirements of §  
3.1(j) and who was the spouse of the veteran at the time of  
the veteran's death; and, who lived with the veteran  
continuously from the date of marriage to the date of the  
veteran's death except where there was a separation which was  
due to the misconduct of, or procured by, the veteran without  
the fault of the spouse; and, except as provided in § 3.55,  
has not remarried or has not since the death of the veteran  
and after September 19, 1962, lived with another person of  
the opposite sex and held himself or herself out openly to  
the public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2005).  

Where an attempted marriage of a claimant to the veteran was  
invalid by reason of legal impediment, the marriage will  
nevertheless be "deemed valid" if the marriage occurred one  
year or more before the veteran died or existed for any  
period of time if a child was born of the purported marriage  
or was born to them before such marriage, and the claimant  
entered into the marriage without knowledge of the  
impediment, and the claimant cohabited with the veteran  
continuously from the date of the marriage to the date of his  
or her death, and no claim has been filed by a legal  
surviving spouse who has been found entitled to gratuitous  
death benefits other than accrued monthly benefits covering a  
period prior to the veteran's death.  See 38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2005).

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties reside at the time of marriage or when the rights to 
benefits accrued. 38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes. See 38 C.F.R. § 3.205.

In the present case, it is disputed whether the veteran was 
domiciled in Hawaii for six continuous months prior to the 
October 1989 divorce decree issued by the Hawaiian court.  If 
proven, then under Hawaii law, the veteran's "marriage" to 
the appellant in June 1990 might be valid.  The appellant has 
the burden of proof to show that her marriage to the veteran 
was valid.  Subsequent to the Board's remand, the appellant 
has not provided any credible documentation that the veteran 
was domiciled or lived in Hawaii for six continuous months 
prior to the October 1989 divorce decree issued by the 
Hawaiian court.

The evidence discussed above clearly shows that the veteran 
was legally married to J. in 1953.  The Board finds the 
February 2005 VA Regional Counsel opinion to be persuasive, 
as it is based on a review of the evidence of record, as well 
as application of relevant Philippine and Hawaiian law.  For 
VA purposes, there is no indication that the 1953 marriage 
between the veteran and J. was invalid.  

Although the veteran attempted to dissolve his marriage to J. 
twice (1979 and 1989), these attempts were not valid for VA 
purposes.  Therefore, there is no evidence that J. and the 
veteran ever divorced.  The claims file also includes a 
marriage certificate indicating that the appellant and 
veteran were "married" in June 1990.  The marriage between J. 
and the veteran, however, served as a legal impediment to any 
subsequent attempt at marriage.  For this reason, the 
appellant's attempted marriage to the veteran in June 1990 
must be deemed invalid.

Under applicable criteria set out at 38 C.F.R. § 3.52:

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:

(a)	The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage (see §3.54(d)), and 
(b)	The claimant entered into the marriage without 
knowledge of the impediment, and 
(c)	The claimant cohabited with the veteran 
continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and 
(d)	No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

Here, the appellant's attempted marriage to the veteran in 
June 1990 is not valid because of the veteran's subsisting 
marriage to J.  Significantly, M. failed to adequately 
support her claim that her "marriage" to the veteran in 
June 1990 was valid.  Specifically, she could not document 
that she and the veteran lived for a continuous six months in 
Hawaii prior to the October 1989 divorce decree issued by the 
Hawaiian court.  

Instead, she has provided vague, unsubstantiated 
recollections that she and the veteran had lived in Hawaii 
from 1986 to 1996, except for various one-month vacations 
back to the Philippines.  The appellant has not adequately 
responded to the RO's written requests for documentation in 
support of her claim.  Specifically, she has not shown by a 
preponderance of the evidence that she was legally married to 
the veteran in 1990 under Hawaii law.  The IRS records that 
she submitted document the years 1993-95; thus they are not 
relevant for the year 1989.  In the absence of a valid 
marriage between the appellant and the veteran, the appellant 
cannot be considered a surviving spouse.  The statements 
provided by R.M. and Mrs. M. are not based on documented 
evidence.  They could not specifically confirm that the 
veteran lived in Hawaii during the six months prior to 
October 1989.  Finally, based on the field examination 
report, it appears that the appellant did not participate in 
the interview process.  Without the appellant's input in the 
field examination report, the Board has no evidence to 
consider with respect to her claim. 

In summary, J.'s 1953 marriage to the veteran existed until 
the veteran's death, which served as a legal impediment to 
the appellant's subsequent attempt at marriage to the 
veteran.  

For all the foregoing reasons, the Board concludes that M. 
may not be recognized as the surviving spouse of the veteran, 
and the criteria for recognition of a "deemed valid" marriage 
have not been met.  Moreover, the Board finds that this is a 
case where the law and not the evidence is dispositive.  
Therefore, the claim must be and is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App.  426, 430 (1994). 

ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


